I concur in the result, but I do not agree that it was error to strike out the evidence relating to the cause of the collision between the Sunshine truck and that driven by Sweet. In my opinion, such collision was the remote as distinguished from the proximate cause of the later collision. It did not follow in unbroken sequence without an intervening efficient cause from the original collision. Doubtless, had the second collision occurred so soon after the first that there was no opportunity to comply with the statute or with the dictates of ordinary care as to warning, the sequence would have *Page 435 
been unbroken and the negligence of the truck driver would have been proximate; but in the case at bar neither truck driver was disabled, and had they put out the statutory flares and had they done all else that ordinary prudence required, the original negligence would have been insulated by their subsequent precautions, which in the absence of negligence on the part of Bunker should have prevented the second collision. In that situation there would be no reasonable ground to anticipate injury to anyone. Therefore it was the failure to put out the proper flares that was the efficient cause which concurred with Bunker's negligence, if any, and which efficiently intervened to break the sequence between the first and second collisions. Goar v. Village of Stephen, 157 Minn. 228,237, 196 N.W. 171; Christianson v. C. St. P. M.  O. Ry. Co. 67 Minn. 94, 97, 69 N.W. 640; Hamilton v. Vare, 184 Minn. 580,583, 239 N.W. 659; La Londe v. Peake, 82 Minn. 124,84 N.W. 726.